                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PIERRE BEAUDOUIN and MARIE                      :
BEAUDOUIN ,                                     :
                                                :
                             Appellants,        :          CIVIL ACTION NO. 19-4027
                                                :
       v.                                       :
                                                :
VILLAGE CAPITAL &                               :
INVESTMENT LLC,                                 :
                                                :
                             Appellee.          :

                                           ORDER

       AND NOW, this 13th day of March, 2020, after considering the notice of appeal filed by

the appellants, Pierre and Marie Beaudouin, from United States Bankruptcy Judge Jean K.

FitzSimon’s order of August 19, 2019, which denied the appellants’ motion to vacate or modify

a July 31, 2019 order granting relief from the bankruptcy stay to the appellee (Doc. No. 1); and

after considering the appellants’ brief (Doc. No. 5), the appellee’s brief (Doc. No. 7), the

appellants’ reply brief (Doc. No. 9), and the applicable bankruptcy court record; and after

hearing oral argument from counsel for the parties on January 16, 2020; and for the reasons set

forth in the separately filed memorandum opinion; accordingly, it is hereby ORDERED as

follows:

       1.     The August 19, 2019 order of Judge Jean K. FitzSimon is AFFIRMED; and

       2.     The clerk of court shall mark this case as CLOSED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
